DETAILED ACTION
Notice of or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed on 8/19/2021, has been entered and carefully considered. Claims 1-2, 4, 18-19, 21, 35-36, 38, 47-48, and 50 are amended. Claims 1-56 are currently pending.
Response to Arguments
4.	Applicant’s arguments, filed on 8/19/2021, pages 19-225, with respect to the amended features of claims 1 and 18 have been fully considered but are moot in view of a new ground of rejection based on Hong et al., US 2015/0017978.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

6.	Claims 1-4, 14, 17, 35-38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2015/0017978), hereinafter Hong, in view of Gaal et al. (US 2012/0213154), hereinafter Gaal.

Regarding Claim 1, Hong teaches A method of wireless communication performed by a user equipment (UE), comprising: 
selecting an antenna switching capability for the UE that relates to a capability of the UE to switch an antenna for a plurality of bands that are included in a band combination of a set of band combinations supported by the UE,  wherein at least two bands of the plurality of bands correspond to a first radio access technology (RAT) and a second RAT respectively ([Para. 0012, 0030-0034, 0039-0040] Fig. 1 shows a mobile communication device (UE) 102 includes an antenna switch module 100 with antenna switches 110 and 112 for determining which frequency band of operation to use for transmitting and/or receiving signals by the antenna 104. Each of the switches 110 and 112 is capable to tune to the frequencies of the operating bands. A given antenna switch may be related to the number of different operating bands supported by the antenna 104 including bands B1, B2 and B3 in the high LTE and B12 and B17 in the LTE), and wherein the antenna switching capability indicates whether a band, of the plurality of bands, is associated with switching together with another band of the 
Hong does not disclose signaling the set of band combinations and the antenna switching capability to a base station. 
Gaal teaches signaling the set of band combinations and the antenna switching capability to a base station ([Para. 0070-0077] a UE transmits an indication of its capability for antenna switching to base station and indication indicating a subset of the operating bands of the multiple bands, or a subset of component carriers among a combination of component carriers to the base station. Where the UE’s capability to switch antennas (from a first antenna to a second antenna) in a subset of operating bands, or subset of component carriers). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong and the teaching of an indication of antenna switching to base station from Gaal to resolve inconsistent antenna selection.

Regarding Claim 2, the combination of Hong and Gaal, specifically, Hong teaches wherein each band combination, in the set of band combinations, includes a number of bands corresponding to a number of transmit chains of the UE, and wherein each transmit chain capable of switching between multiple bands is capable of switching to one of the band or the other band to form the band combination. 
([Para. 0004, 0033] a wireless communication circuitry (e.g., switches, power amplifiers, filters, duplexers, signal paths, transceivers, etc.) (transmit chains) that are specifically tuned (switched) frequency bands for a particular RAT(s). Fig. 1, the electronic device 102 may further include wireless communication circuitry that is coupled to the antenna switch module 100 including a plurality of amplifiers, power inverters, filters, switches (i.e., transmit chains) for switching transmitting and/or receiving signals by the antenna 104).

Regarding Claim 3, the combination of Hong and Gaal, specifically, Hong teaches wherein the antenna switching capability further indicates at least one of: one or more bands, of the plurality of bands, that support antenna switching, a number of transmit antennas and receive antennas that the UE is capable of switching, or one or more bands, of the plurality of bands, for which downlink communications are interrupted by a switch in another band ([Para. 0012, 0038-0042, 0065] Fig. 2 shows the control signals indicate signal pin of the antenna switch 200 including switches (e.g., RF1, RF2, RF3, RF4) to “close” or “open” for switching plurality of bands (high LTE bands B3, B2, and B1) together. Fig. 4, for example, the antennas 420 and 422 may be 

Regarding Claim 4, the combination of Hong and Gaal, specifically, Hong teaches wherein the antenna switching capability further indicates whether a first band, associated with the first RAT, is associated with switching together with a second band associated with the second RAT ([Para. 0038-0042, 0065] Fig. 2 shows the control signals indicate signal pin of the antenna switch 200 including switches (e.g., RF1, RF2, RF3, RF4) to “close” or “open” for switching plurality of bands (high LTE bands B3, B2, and B1) together. Fig. 4, for example, the antennas 420 and 422 may be smaller multi-band antennas that each requires antenna switching in order to selectively operate in a plurality of frequency bands).

Regarding Claim 14, Hong does not disclose wherein the antenna switching capability indicates a switching time or an interruption time, wherein the switching time or the interruption time is indicated using a configured or predefined granularity.
Gaal teaches wherein the antenna switching capability indicates a switching time or an interruption time, wherein the switching time or the interruption time is indicated using a configured or predefined granularity ([Para. 0066, 0070, 0073] A UE transmits an indication of its capability for transmission antenna switching per component carrier. The switch capability including switch antennas at a given time (a switching time) is configured by higher layers (e.g., via RRC configuration).


Regarding Claim 17, Hong does not disclose wherein a determination of whether to transmit a sounding reference signal (SRS) on a band, of the plurality of bands, is based at least in part on a channel that would be interrupted due to the SRS.
Gaal teaches wherein a determination of whether to transmit a sounding reference signal (SRS) on a band, of the plurality of bands, is based at least in part on a channel that would be interrupted due to the SRS. ([Para. 0064-0066, 0076] describes antenna selection supported by a UE for SRS transmission is based in part on loss of power, loss of signal on a uplink channel (interrupted).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong and the teaching of an indication of antenna switching to base station from Gaal to resolve inconsistent antenna selection.


Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 1, as being unpatentable over Hong, in view of Gaal, specifically, Hong teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory  configured ([Para. 0063-0065] Fig. 4, an example electronic device 400 in which some embodiments may be implemented. The electronic device 400 can include a processor 402, a memory 404 and antenna switch modules for antenna switching).
Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in claim 14.

7.	Claims 5-11, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Gaal as applied to claims 1 and 35 respectively above, and further in view of Liu et al. (US 2017/0302419), hereinafter Liu.

Regarding Claim 5, the combination of Hong and Gaal, specifically, Hong teaches wherein the antenna switching capability indicates whether downlink communications of one of a first band, associated with the first RAT, or a second band, associated with the second RAT ([Para. 0014-0015] GSM operates in frequencies of 
The combination of Hong and Gaal does not disclose downlink communications are interrupted by a switch in the other of the first band or the second band.
Liu teaches downlink communications are interrupted by a switch in the other of the first band or the second band ([Para. 0171-0172, 0204, 0229-0231] describes multiple CCs are switching together at the same time, and switching from a CC to another CC may cause an interruption to the DL transmission on that CC. The interruption time due to SRS switching in DL may cause the UE not able to receive).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong, Gaal and Liu to improve coverage and throughput.

Regarding Claim 6, Hong does not disclose signaling a carrier switching capability to the base station, wherein the carrier switching capability indicates an interruption time to at least one of an uplink operation or a downlink operation due to a switch from a source band, of the plurality of bands, to a target band of the plurality of bands.
Gaal teaches comprising signaling a carrier switching capability to the base station ([Para. 0070-0077] a UE transmits an indication of its capability for antenna 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong and the teaching of an indication of antenna switching to base station from Gaal to resolve inconsistent antenna selection.
The combination of Hong and Gaal does not disclose wherein the carrier switching capability indicates an interruption time to at least one of an uplink operation or a downlink operation due to a switch from a source band, of the plurality of bands, to a target band of the plurality of bands.
Liu teaches wherein the carrier switching capability indicates an interruption time to at least one of an uplink operation or a downlink operation due to a switch from a source band, of the plurality of bands, to a target band of the plurality of bands ([Para. 0171-0172, 0204, 0229-0231] describes multiple CCs are switching together at the same time, and switching from a CC to another CC may cause an interruption to the UL transmission on that CC. The interruption time due to SRS switching in either UL or DL may cause the UE not able to transmit or receive).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong, Gaal and Liu to improve coverage and throughput.

Regarding Claim 7, the combination of Hong, Gaal and Liu, specifically, Hong teaches wherein the source band is one of a first band of the first RAT or a second band of the second RAT, and the target band is the other of the first band of the first RAT or the second band of the second RAT ([Para. 0012-0013, 0026-0028, 0047] an antenna switch module is configured to transmit and/or receive signals over a plurality of frequency bands (source bands) supported by one or more wireless communication standards (RATs), and may be tuned to one or more of the frequency bands (target bands) that are associated with the other RATs.) 

Regarding Claim 8, the combination of Hong, Gaal and Liu, specifically, Hong teaches wherein the UE is configured to determine whether to switch from the source band to the target band based at least in part on a type of information to be transmitted in at least one of the source band or the target band ([Para. 0033, 0051, 0057] the wireless communication circuitry 108, the control module 106, and/or a processor of the electronic device 102 may determine which frequency band of operation to use for transmitting and/or receiving signals based on, for example, information received by the antenna 104 from one or more wireless communication system(s) (e.g., base station and/or access point infrastructure) regarding spectral availability, region-specific information, signal strength, etc. The antenna switch modules may be determined to switch from the one band to the other band are based on the type of information to be transmitted (e.g., GPS signal, Bluetooth, WiFi signal or LTE signal)).

Regarding Claim 9, the combination of Hong, Gaal and Liu, specifically, Hong teaches wherein the source band and the target band are associated with a same RAT, and wherein the carrier switching capability does not indicate inter-RAT interruption times ([Para. 0029-0034, 0049] the antenna switch module 100, and control module 106, may determine which frequency band of a number of different operating bands to use for transmitting or receiving signals (i.e., antenna switching capability). the plurality of frequency bands supported by the antenna 104 may include LTE high bands B1 (e.g., 2100 MHz), B2 (e.g., 1900 MHz), and B3 (e.g., 1800 MHz) associated with the same LTE without indicating inter-RAT interruption times).

Regarding Claim 10, the combination of Hong and Gaal does not disclose wherein the carrier switching capability indicates one or more bands, of the plurality of bands that experience an interruption when a sounding reference signal (SRS) is transmitted in a band, of the plurality of bands, without an uplink capability.
Liu teaches wherein the carrier switching capability indicates one or more bands, of the plurality of bands that experience an interruption when a sounding reference signal (SRS) is transmitted in a band, of the plurality of bands, without an uplink capability ([Para. 0135-0137, 0177, 0187-0189, 0194] the UE is capable of transmitting on one or more CCs from different frequency bands and may switch from the source component carrier (source bands) to the target component (target bands). If UE switching to other CC beyond its UL capability (without UL capability), the SRS transmission is dropped (i.e., interruption). The switching time as a part of UE capability is reported by UE).


Regarding Claim 11, the combination of Hong, Gaal and Liu, specifically Hong teaches wherein the carrier switching capability indicates at least one of: whether a carrier switch to one of the first RAT or the second RAT affects a first operation on the other of the first RAT or the second RAT, or whether a carrier switch to at least one of the first RAT, a first frequency range of the second RAT, or a second frequency range of the second RAT affects a second operation on another one of the first RAT, the first frequency range, or the second frequency range. ([Para. 0026, 0030-0033, 0051] describes switching GSM bands, CDMA bands, UMTS bands as carriers supported by the electronic device 102 may affect the frequency band operation for transmitting or receiving. [Para. 0047, 0065] Figs. 3 and 4 shows a plurality of antennas and antennas switching module may switch or tune to operate within a specified range of frequencies or carriers). 

Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding Claim 43, the claim is interpreted and rejected for the same reason as set forth in claim 11.


8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Gaal and Liu as applied to claim 6 above, and further in view of Belghoul et al. (US 2018/0376383), hereinafter Belghoul.


Regarding Claim 12, the combination of Hong, Gaal and Liu does not disclose wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range. 
Belghoul teaches wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range ([Para. 0059, 0095-0097, 0111] the wireless device may be capable to switch between a first RAT (LTE) and a second RAT (5G NR), and may establish cellular links according to a first RAT (LTE) and a second RAT (NR) cells. Where the NR cells may be deployed on millimeter wave (mmW) range and may be deployed on lower frequencies (e.g., sub 6 GHz).


Regarding Claim 13, the combination of Hong, Gaal and Liu does not disclose wherein the carrier switching capability indicates whether a carrier switch to one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or the sub-6 GHz frequency range without indicating whether a carrier switch to the millimeter wave frequency range affects the LTE RAT or the sub-6 GHz frequency range.  
Belghoul teaches wherein the carrier switching capability indicates whether a carrier switch to one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or the sub-6 GHz frequency range without indicating whether a carrier switch to the millimeter wave frequency range affects the LTE RAT or the sub-6 GHz frequency range. ([Para. 0059, 0091, 0093-0097, 0100, 0111, 0114] the wireless device may be capable to switch between a first RAT (LTE) including a first carrier frequency and a second RAT (5G NR) including a second carrier frequency. Wireless device utilizing concurrent inter-RAT connectivity may perform bearer switch (carrier switch) from the LTE cell to NR cell on millimeter wave (mmW) spectrum range (e.g., 30-300 GHz) to avoid packet loss. Because the mmW frequencies may have unpredictable link loss. As such, a dual connectivity connection of a UE with a mmW NR cell and a non-mmW LTE cell (LTE) may be expected to relatively frequently fall back to 
Therefore, It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong, Gaal, Liu and Belghoul to improve the reliability and usefulness of split bearer arrangements.

9.	Claims 15-16 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Gaal as applied to claims 1 and 35 respectively above, and further in view of Xing et al. (US 2010/0260147), hereinafter Xing.

Regarding Claim 15, the combination of Hong and Gaal does not disclose wherein the antenna switching capability further indicates at least one of: a number of concurrent intra-RAT switches supported by the UE, or a number of concurrent inter-RAT switches supported by the UE.
Xing teaches wherein the antenna switching capability further indicates at least one of: a number of concurrent intra-RAT switches supported by the UE, or a number of concurrent inter-RAT switches supported by the UE ([Para. 0042-0043, 0046, 0049, 0052, 0055] Fig. 2, the UE includes multiple switches such as a first switch 225 and a second switch 227 that may be set to the same switch state to enable switching same RAT out of different RAT thereby enabling MIMO operation).


Regarding Claim 16, the combination of Hong and Gaal does not disclose wherein the antenna switching capability further indicates a number of concurrent intra-RAT switches supported by the UE for each of the first RAT and the second RAT.
Xing teaches wherein the antenna switching capability further indicates a number of concurrent intra-RAT switches supported by the UE for each of the first RAT and the second RAT ([Para. 0042-0043, 0046, 0049, 0052, 0055] Fig. 2, the UE includes multiple switches such as a first switch 225 and a second switch 227 that may be set to the same switch state to enable switching same RAT out of different RAT (including the first RAT and second RAT) thereby enabling MIMO operation).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hong, Gaal, and Xing to improve inter-RAT handover and help meeting quality of service requirement.
Regarding Claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in claim 16.
s 18-21, 32, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Hong.

Regarding Claim 18, Gaal teaches A method of wireless communication performed by a base station, comprising: receiving information that identifies an antenna switching capability of a user equipment (UE) that relates to a capability of the UE to switch an antenna for a plurality of bands that are included in a band combination of a set of band combinations supported by the UE ([Para. 0023-0026, 0068, 0071-0077] receiving, at a base station, an indication of a user equipment (UE) capability for antenna switching in a carrier aggregation that may switch an antenna utilizes to transmit one or more component carriers (i.e., a set of bands supported by the UE), where the UE may switch antennas in a subset of operating bands of a set of the multiple bands); and communicating with the UE based at least in part on the antenna switching capability ([Para. 0027-0030, 0079] the base station communicates antenna assignments to the UE based on the antenna switching capability. [Para. 0056-0059] Fig. 3, UE 120 may be equipped with antennas 3352 a through 3352 r. [Para. 0023-0026, 0070, 0073-0075, 0077-0084] the UE capability for antenna switching may include switching antennas for a subset of the operating bands.  For example, if the UE is capable of switching antennas independently, the UE may select another antenna when appropriate according to its determination.
Gaal does not disclose wherein at least two bands of the plurality of bands correspond to a first radio access technology (RAT) and a second RAT respectively, 

Hong teaches wherein at least two bands of the plurality of bands correspond to a first radio access technology (RAT) and a second RAT respectively, ([Para. 0030-0034, 0039-0040] Fig. 1 shows a mobile communication device (UE) 102 includes an antenna switch module 100 with antenna switches 110 and 112 for determining which frequency band of operation to use for transmitting and/or receiving signals by the antenna 104. Each of the switches 110 and 112 is capable to tune to the frequencies of the operating bands. A given antenna switch may be related to the number of different operating bands supported by the antenna 104 including bands B1, B2 and B3 in the high LTE and B12 and B17 in the LTE), and wherein the antenna switching capability indicates whether a band, of the plurality of bands, is associated with switching together with another band of the plurality of bands ([Para. 0038-0042, 0065] describes a specific signal pin in each of the antenna switches 110 and 112 is capable to switch to a number of possible operating states of the antenna 104. Fig. 2 shows the control signals indicate signal pin of the antenna switches (e.g., RF1, RF2, RF3, RF4) to “close” or “open” (i.e., switching) plurality of bands (high LTE bands B3, B2, and B1) together. Fig. 4, for example, the antennas 420 and 422 may be smaller multi-band antennas that each requires antenna switching in order to selectively operate in a plurality of frequency bands).
 Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 

Regarding Claim 19, Gaal does not disclose wherein each band combination, in the set of band combinations, includes a number of bands corresponding to a number of transmit chains of the UE, and wherein each transmit chain capable of switching between two or more bands is capable of switching to one of the two or more bands to form the band combination.
Hong teaches wherein each band combination, in the set of band combinations, includes a number of bands corresponding to a number of transmit chains of the UE, and wherein each transmit chain capable of switching between multiple bands is capable of switching to one of the band or other band to form the band combination ([Para. 0004, 0033] a wireless communication circuitry (e.g., switches, power amplifiers, filters, duplexers, signal paths, transceivers, etc.) (transmit chains) that are specifically tuned (switched) frequency bands for a particular RAT(s). Fig. 1, the electronic device 102 may further include wireless communication circuitry that is coupled to the antenna switch module 100 including a plurality of amplifiers, power inverters, filters, switches (i.e., transmit chains) for switching transmitting and/or receiving signals by the antenna 104).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of 

Regarding Claim 20, the combination of Gaal and Hong, specifically, Gaal teaches wherein the antenna switching capability further indicates the at least one of: one or more bands, of the plurality of bands, that support antenna switching, a number of transmit antennas and receive antennas that the UE is capable of switching, or one or more bands, of the plurality of bands, for which downlink communications are interrupted by a switch in another band. ([Para. 0023-0026, 0068, 0071-0077] the UE capability indicates antenna switching per component carrier I a carrier aggregation including switching antennas in a subset of the operating bands).

Regarding Claim 21, Gaal does not disclose wherein the antenna switching capability further indicates whether a first band, associated with the first RAT, is associated with switching together with a second band associated with the second RAT.
Hong teaches wherein the antenna switching capability further indicates whether a first band, associated with the first RAT, is associated with switching together with a second band associated with the second RAT ([Para. 0038-0042, 0065] Fig. 2 shows the control signals indicate signal pin of the antenna switch 200 including switches (e.g., RF1, RF2, RF3, RF4) to “close” or “open” for switching plurality of bands (high LTE bands B3, B2, and B1) together. Fig. 4, for example, the antennas 420 and 422 may be 
Therefore, It would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of indication of antenna switching capability to base station from Gaal, and the teaching of antenna switching for a plurality of bands from Hong to reduce signaling loss and improve antenna efficiency.

Regarding Claim 32, the combination of Gaal and Hong, specifically Gaal teaches wherein the antenna switching capability indicates a switching time or an interruption time, wherein the switching time or the interruption time is indicated using a configured or predefined granularity ([Para. 0066, 0070, 0073] A UE transmits an indication of its capability for transmission antenna switching per component carrier. The switch capability including switch antennas at a given time (a switching time) is configured by higher layers (e.g., via RRC configuration).

Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in claim 18, as being unpatentable over Gaal in view of Hong, specifically Gaal teaches A base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory ([Para. 57-0058] Fig. 3 shows the base station 110 may be equipped with processors 340 and receive processor coupled to memory 342 for receiving signaling. The memory and the one or 

Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in claim 21.

11.	Claims 22, 25-29 and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Hong as applied to claims 18 and 47 respectively above and further in view of Liu.

Regarding Claim 22, the combination of Gaal and Hong, specifically Gaal teaches wherein the antenna switching capability indicates whether downlink communications of one of a first band, associated with the first RAT, or a second band, associated with the second RAT ([Para. 0026, 0054-0055] UE indicates its capability for antenna switching per component carrier in a carrier aggregation including DL CC1 and two DL CC2 and CC3 comprising multiple frequency bands associated with LTE-A as shown in Fig. 2).
 Gaal and Hong does not disclose downlink communications are interrupted by a switch in the other of the first band or the second band.
Liu teaches downlink communications of one of the band are interrupted by a switch in the other of the first band or the second band ([Para. 0167] UE is configured with many DL CCs (frequency bands) for downlink communications. [Para. 0171-0172, 0204, 0229-0231] describes multiple CCs are switching together at the same time, and switching from a CC to another CC may cause an interruption to the DL transmission on that CC. The interruption time due to SRS switching in DL may cause the UE not able to receive).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Hong, Gaal and Liu to improve coverage and throughput.

Regarding Claim 25, the combination of Gaal and Hong, specifically, Gaal teaches signaling a carrier switching capability to the base station ([Para. 0070-0077] a UE transmits an indication of its capability for antenna switching per component carrier in the UE’s carrier aggregation, and a subset of the component carriers or operating bands to the base station). 
The combination of Gaal and Hong does not disclose wherein the carrier switching capability indicates an interruption time to at least one of an uplink operation 
Liu teaches wherein the carrier switching capability indicates an interruption time to at least one of an uplink operation or a downlink operation due to a switch from a source band, of the plurality of bands, to a target band of the plurality of bands ([Para. 0171-0172, 0204, 0229-0231] describes multiple CCs are switching together at the same time, and switching from a CC to another CC may cause an interruption to the UL transmission on that CC. The interruption time due to SRS switching in either UL or DL may cause the UE not able to transmit or receive).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Liu to improve coverage and throughput.

Regarding Claim 26, Gaal does not disclose wherein the source band is one of a first band of the first RAT or a second band of the second RAT, and the target band is the other of the first band of the first RAT or the second band of the second RAT. 
Hong teaches wherein the source band is one of a first band of the first RAT or a second band of the second RAT, and the target band is the other of the first band of the first RAT or the second band of the second RAT ([Para. 0012-0013, 0026-0028, 0047] an antenna switch module is configured to transmit and/or receive signals over a plurality of frequency bands (source bands) supported by one or more wireless 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Liu to improve coverage and throughput.

Regarding Claim 27, the combination of Gaal, Hong and Liu, specifically, Gaal teaches wherein the source band and the target band are associated with a same RAT, and wherein the carrier switching capability does not indicate inter-RAT interruption times ([Para. 0026, 0054-0055] UE indicates its capability for antenna switching per component carrier in a carrier aggregation including DL CC1 and two DL CC2 and CC3 comprising multiple frequency bands associated with LTE-A as shown in Fig. 2, may be referred to as inter-band component carriers, where the switching capability does not indicating the inter-RAT interruption times).

Regarding Claim 28, the combination of Gaal and Hong does not disclose wherein the carrier switching capability indicates one or more bands, of the plurality of bands that experience an interruption when a sounding reference signal (SRS) is transmitted in a band, of the plurality of bands, without an uplink capability.
Liu teaches wherein the carrier switching capability indicates one or more bands, of the plurality of bands that experience an interruption when a sounding reference 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Liu to improve coverage and throughput.

Regarding Claim 29, Gaal does not disclose wherein the carrier switching capability indicates at least one of: whether a carrier switch to one of the first RAT or the second RAT affects a first operation on the other of the first RAT or the second RAT, or whether a carrier switch to at least one of the first RAT, a first frequency range of the second RAT, or a second frequency range of the second RAT affects a second operation on another one of the first RAT, the first frequency range, or the second frequency range.  
Hong teaches wherein the carrier switching capability indicates at least one of: whether a carrier switch to one of the first RAT or the second RAT affects a first operation on the other of the first RAT or the second RAT, or whether a carrier switch to at least one of the first RAT, a first frequency range of the second RAT, or a second 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Liu to improve coverage and throughput.

Regarding Claim 51, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding Claim 52, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding Claim 53, the claim is interpreted and rejected for the same reason as set forth in claim 26.
Regarding Claim 54, the claim is interpreted and rejected for the same reason as set forth in claim 27.

s 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Hong as applied to claim 18 above and further in view of Belghoul.

Regarding Claim 23, the combination of Gaal and Hong does not disclose wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range.
Belghoul teaches wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range ([Para. 0059, 0095-0097, 0111] the wireless device may be capable to switch between a first RAT (LTE) and a second RAT (5G NR), and may establish cellular links according to a first RAT (LTE) and a second RAT (NR) cells. Where the NR cells may be deployed on millimeter wave (mmW) range and may be deployed on lower frequencies (e.g., sub 6 GHz).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Belghoul to improve the reliability and usefulness of split bearer arrangements.

 Regarding Claim 24, the combination of Gaal and Hong does not disclose wherein the antenna switching capability indicates whether an antenna switch in one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or 
Belghoul teaches wherein the carrier switching capability indicates whether a carrier switch to one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or the sub-6 GHz frequency range without indicating whether a carrier switch to the millimeter wave band affects the LTE RAT or the sub-6 GHz frequency range. ([Para. 0054-0055, 0058-0059, 0076, 0095, 0097-0098] Fig. 3, the UE include multiple transmit chains coupled directly or indirectly to antennas 335 and 336, and may switch between radios (e.g., via a switch) dedicated to specific RATs (i.e., between LTE and 5G NR) using separate antennas. Where the first RAT includes a first carrier frequency and a second RAT using a second carrier frequency. [Para. 0093-0097, 0100, 0111, 0114] Wireless device utilizing concurrent inter-RAT connectivity may perform bearer switch (carrier switch) from the LTE cell to NR cell on millimeter wave (mmW) spectrum range (e.g., 30-300 GHz) to avoid packet loss. Because the mmW frequencies may have unpredictable link loss. As such, a dual connectivity connection of a UE with a mmW NR cell and a non-mmW LTE cell (LTE) may be expected to relatively frequently fall back to the LTE link (switch to the LTE) without indicating whether a carrier switch to the millimeter wave frequency range affects the LTE RAT).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong and Belghoul to improve the reliability and usefulness of split bearer arrangements.
s 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Hong and Liu as applied to claim 25 above, and further in view of Belghoul.

Regarding Claim 30, the combination of Gaal, Hong and Liu does not disclose wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range.
Belghoul teaches wherein the first RAT is a Long Term Evolution (LTE) RAT and the second RAT is a New Radio (NR) RAT having a sub-6 GHz frequency range and a millimeter wave frequency range ([Para. 0059, 0095-0097, 0111] the wireless device may be capable to switch between a first RAT (LTE) and a second RAT (5G NR), and may establish cellular links according to a first RAT (LTE) and a second RAT (NR) cells. Where the NR cells may be deployed on millimeter wave (mmW) range and may be deployed on lower frequencies (e.g., sub 6 GHz).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong, Liu and Belghoul to improve the reliability and usefulness of split bearer arrangements.

 Regarding Claim 31, the combination of Gaal, Hong and Liu does not disclose wherein the antenna switching capability indicates whether an antenna switch in one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or 
Belghoul teaches wherein the carrier switching capability indicates whether a carrier switch to one of the LTE RAT or the sub-6 GHz frequency range affects the other one of the LTE RAT or the sub-6 GHz frequency range without indicating whether a carrier switch to the millimeter wave band affects the LTE RAT or the sub-6 GHz frequency range. ([Para. 0054-0055, 0058-0059, 0076, 0095, 0097-0098] Fig. 3, the UE include multiple transmit chains coupled directly or indirectly to antennas 335 and 336, and may switch between radios (e.g., via a switch) dedicated to specific RATs (i.e., between LTE and 5G NR) using separate antennas. Where the first RAT includes a first carrier frequency and a second RAT using a second carrier frequency. [Para. 0093-0097, 0100, 0111, 0114] Wireless device utilizing concurrent inter-RAT connectivity may perform bearer switch (carrier switch) from the LTE cell to NR cell on millimeter wave (mmW) spectrum range (e.g., 30-300 GHz) to avoid packet loss. Because the mmW frequencies may have unpredictable link loss. As such, a dual connectivity connection of a UE with a mmW NR cell and a non-mmW LTE cell (LTE) may be expected to relatively frequently fall back to the LTE link (switch to the LTE) without indicating whether a carrier switch to the millimeter wave frequency range affects the LTE RAT).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of antenna switching for a plurality of bands from Gaal, Hong, Liu and Belghoul to improve the reliability and usefulness of split bearer arrangements.
s 33-34 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Hong as applied to claims 18 and 47 respectively above, and further in view of Xing.

Regarding Claim 33, the combination of Gaal and Hong does not disclose wherein the antenna switching capability indicates at least one of: a number of concurrent intra-RAT switches supported by the UE, a number of concurrent inter-RAT switches supported by the UE, or a combination thereof.
Xing teaches wherein the antenna switching capability further indicates at least one of: a number of concurrent intra-RAT switches supported by the UE, or a number of concurrent inter-RAT switches supported by the UE ([Para. 0042-0043, 0046, 0049, 0052, 0055] Fig. 2, the UE includes multiple switches such as a first switch 225 and a second switch 227 that may be set to the same switch state to enable switching same RAT out of different RAT thereby enabling MIMO operation).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gaal, Hong and Xing to improve inter-RAT handover and help meeting quality of service requirement.

Regarding Claim 34, the combination of Gall and Hong does not disclose wherein the antenna switching capability indicates a number of concurrent intra-RAT switches supported by the UE for each of the first RAT and the second RAT.

Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gaal, Hong and Xing to improve inter-RAT handover and help meeting quality of service requirement.
Regarding Claim 55, the claim is interpreted and rejected for the same reason as set forth in claim 33.
Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170063427, Lee et al., discloses Analog interference cancelation for shared antennas.
US 20200033849, Yiu et al., discloses Methods and arrangements to signal for aerial vehicles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413